Citation Nr: 0831900	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-41 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for peripheral 
neuropathy of the right upper extremity, currently rated as 
10 percent disabling.

2.  Entitlement to an increased initial rating for peripheral 
neuropathy of the left upper extremity, currently rated as 10 
percent disabling.

3.  Entitlement to an increased initial rating for peripheral 
neuropathy of the right lower extremity, currently rated as 
10 percent disabling.

4.  Entitlement to an increased initial rating for peripheral 
neuropathy of the left lower extremity, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In his substantive appeal, the veteran requested a Board 
hearing at the RO.  In April 2006, the veteran failed to 
report, without explanation, for a Board hearing at the RO.  
He has not requested that the hearing be rescheduled.  
Therefore, his hearing request is considered withdrawn.  


REMAND

The record reflects that the veteran was afforded a VA 
examination in April 2004 to determine whether he had 
peripheral neuropathy and whether it is related to service-
connected diabetes mellitus.  It is unclear whether the 
claims folder was reviewed by the physician's assistant 
conducting that examination.  In any event, this examination 
report does not provide sufficient information for rating 
purposes.  In addition, since the examination, the veteran 
has alleged that his peripheral neuropathy of the upper and 
lower extremities has increased in severity.  In light of 
these circumstances, the Board finds that a new VA 
examination is necessary in order to decide the veteran's 
claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2007).  See also Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran any additional required notice.

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should arrange for 
the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise, for the purpose of 
determining the extent of all impairment 
from the veteran's peripheral neuropathy 
of his upper and lower extremities.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
The examiner should state which nerve is 
affected by the peripheral neuropathy and 
whether the veteran has complete 
paralysis of that nerve or incomplete 
paralysis of that nerve.  If the 
diagnosis is incomplete paralysis, the 
physician should state whether the 
incomplete paralysis is mild, moderate or 
severe.

2.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

3.  The RO or the AMC should also 
undertake any other indicated 
development.

4.  Thereafter, the RO or the AMC should 
readjudicate the issues on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




